Title: To James Madison from David Fay, 6 October 1801 (Abstract)
From: Fay, David
To: Madison, James


6 October 1801, Bennington. Encloses information from the docket of the circuit court, classified by nature, disposition, and term, as requested on 2 June. Will be happy to provide further information if necessary.
 

   RC and enclosure (DNA: RG 59, ML). RC 1 p. Enclosure (93 pp.) is a list in three parts of circuit court cases for the Vermont district. An abstract of the list is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:322. David Fay served as district attorney for Vermont until his appointment to the Supreme Court of that state in 1809 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403; E. P. Walton, ed., Records of the Governor and Council of the State of Vermont [8 vols.; Montpelier, Vt., 1873–80], 5:248–50).

